Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please amend claim 5 as follows:
	“A method of treating Acute Myeloid Leukemia (AML) in a human subject, the method comprising:
	a) administering a CXCR4 antagonist without a chemotherapeutic agent in said human subject,
	b) analyzing blast cells in the peripheral blood of said human subject at least one day following method step a), and
	c) co-administering a CXCR4 antagonist with a chemotherapeutic agent in said human subject if there is at least a two-fold increase in blast cells in the peripheral blood of said subject thereby treating AML in said subject.”.

	Please cancel claim 23.

	The amendment to claim 5 was necessary to make each method step an active, positive step.

	The cancellation of claim 23 was necessary because trademarks (FACS®) may not be present in the claims and the claim may be new matter. 
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
Regarding the potential new matter, the figures do not show flow cytometry data. Therefore, it is unclear if flow cytometry was utilized or not. In addition, Example 1 (page 30, lines 25-27) reads “Peripheral blast-cell counts were performed using procedures essentially as described by O’Connor, B. H., A Color Atlas and Instructions Manual of Peripheral Cell Morphology, Lippincot Williams, 1984.”. Since the reference was not provided in the IDS, a determination as to what assay was utilized to count the blast cells could not be determined.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658